        Case 1:16-cr-00692-JMF Document 173 Filed 10/18/18 Page 1 of 6   1
     I9k9ozoc

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                 16 CR 692 (JMF)

5    IVARS OZOLS,

6                     Defendant.

7    ------------------------------x

8                                                   New York, N.Y.
                                                    September 20, 2018
9                                                   11:00 a.m.

10
     Before:
11
                              HON. JESSE M. FURMAN
12
                                                    District Judge
13

14                                 APPEARANCES

15   GEOFFREY S. BERMAN
          United States Attorney for the
16        Southern District of New York
     MATTHEW HELLMAN
17        Assistant United States Attorney

18   DARREN LAVERNE
          Attorney for Defendant
19

20   ALSO PRESENT:    YANA AGOUREEV, Russian Interpreter

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:16-cr-00692-JMF Document 173 Filed 10/18/18 Page 2 of 6       2
     I9k9ozoc

1              (Case called)

2              MR. HELLMAN:     Matthew Hellman for the United States.

3    With me at counsel table is special agent Christina Fox of the

4    FBI.   Good morning.

5              THE COURT:    Good morning to you.

6              MR. LaVERNE:     Good morning, your Honor.      Nice to see

7    you.   Darren LaVerne as yet not appointed.

8              THE COURT:    Good morning, Mr. LaVerne.       Good morning

9    Mr. Ozols.

10             We are joined by -- you can have a seat.

11             We're joined by a Russian language interpreter.

12   Before I go any further, let me just confirm that you're able

13   to understand the interpreter, Mr. Ozols.

14             THE DEFENDANT:     Yes.

15             THE COURT:    If at any point during today's proceedings

16   you have any trouble understanding, I want you to let me know

17   so that we can take care of the problem right away.

18   Understood?

19             THE DEFENDANT:     Yes.   I understand.

20             THE COURT:    We are here because I received a letter

21   from Mr. Ozols indicating that there are issues between him and

22   Mr. Kirton and requesting appointment of a new lawyer.

23             I can't say I'm happy about the fact that Mr. Kirton

24   is not here.    I will raise that directly with him and he'll

25   have to answer for that in due course.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:16-cr-00692-JMF Document 173 Filed 10/18/18 Page 3 of 6    3
     I9k9ozoc

1              But, Mr. Ozols, is it still the case that you would

2    like appointment of new counsel?

3              THE DEFENDANT:     Yes.

4              THE COURT:    All right.    Unfortunately Mr. Kirton is

5    not here to address the matter himself but in view of the

6    circumstances set forth in Mr. Ozols's letter, in view of the

7    status of this case, namely the fact that it's relatively early

8    in the process and substitution of counsel at this stage I

9    think would not affect the schedule at least materially, I will

10   grant the application and appoint Mr. LaVerne as counsel.

11             I should note that Mr. LaVerne and I went to high

12   school together.     We've seen each other only a handful of times

13   since then.    His brother was in my class.       He was I think a

14   couple years behind me, if I remember correctly.

15             MR. LaVERNE:     One year, your Honor.

16             THE COURT:    There you go.

17             But I don't see any reason that Mr. LaVerne can't be

18   appointed -- don't think that presents any reason that he can't

19   be appointed.

20             I will relieve Mr. Kirton as counsel with two

21   requirements that I'll convey directly to him.          One is that he

22   should promptly provide any and all materials relating to this

23   case to Mr. LaVerne; and two, he should provide any assistance

24   that Mr. LaVerne requires to get up to speed and ensure a

25   smooth transition of counsel.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:16-cr-00692-JMF Document 173 Filed 10/18/18 Page 4 of 6         4
     I9k9ozoc

1              Mr. Ozols, I should caution you I am granting the

2    application at this time but you should understand that you are

3    guaranteed effective assistance of counsel but you are not

4    necessarily guaranteed the counsel of your choice.           I know

5    Mr. LaVerne is a terrific attorney.        I'm sure he will represent

6    your interests zealously.      I would assume that you're not going

7    to have any issues with him.       But, I do want to just advise you

8    that this isn't the kind of situation where you can just have a

9    new attorney for the asking each and every time you ask.             So

10   having received a new attorney once I will look with a little

11   bit more --

12             THE DEFENDANT:     I understand.

13             THE COURT:    I'll look with a little bit less favor on

14   any requests down the road.

15             Mr. LaVerne, let me tell you what the schedule is if

16   you don't know it already.      I had set a motion deadline of

17   October 19.    That was a fairly generous deadline at the time

18   that it was set because of counsel to a codefendant.           I'm

19   inclined to leave that deadline in place.         I recognize that it

20   doesn't leave you a tremendous amount of time to get up to

21   speed and prepare any motions but I'd rather you try and if you

22   can't, you can always seek an extension of the deadline, a

23   reasonable extension but I'd rather keep the schedule in place

24   given that the codefendant is on that schedule already and it

25   would just make things easier.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:16-cr-00692-JMF Document 173 Filed 10/18/18 Page 5 of 6          5
     I9k9ozoc

1              Is that OK with you?

2              MR. LaVERNE:     I appreciate that, your Honor.       I

3    understand there's a fair amount of discovery.          I am certainly

4    prepared to proceed expeditiously and I will make an

5    application if it appears impossible to meet the deadline.

6              THE COURT:    And I will be reasonable in considering

7    any such application.

8              So for now at least the motion deadline remains

9    October 19.    The government's response in opposition would be

10   due by November 2.     Any reply would be due by November 9.         And

11   there is a pretrial conference scheduled for October 23 at

12   3 p.m.   That is, Mr. LaVerne, I don't think you've had the

13   pleasure of appearing before me before, but I set a pretrial

14   conference for immediately after any motion would be filed so

15   that if there is a need for a hearing we can schedule it

16   immediately.    If any motions have been filed that can be

17   addressed at that time, I may well do so but I would assume

18   that most motions I would allow to be fully briefed in the

19   normal course.

20             You should also know that I will set a trial date at

21   that conference and that is a firm date once it is set.             So I

22   will look to counsel with respect to when you would like to

23   have a trial and within reason I'm happy to accommodate your

24   requests on that front but with the understanding that when I

25   set it, it is a firm date.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:16-cr-00692-JMF Document 173 Filed 10/18/18 Page 6 of 6           6
     I9k9ozoc

1               Anything else?

2               Mr. Hellman.

3               MR. HELLMAN:    Not from the government.

4               THE COURT:    Mr. LaVerne.

5               MR. LaVERNE:    Nothing from the defense.      Thank you.

6               THE COURT:    I take it you -- I should have asked this

7    earlier.    I take it you were in touch with Mr. Kirton

8    yesterday; is that correct?

9               MR. LaVERNE:    I did speak with him yesterday, yes,

10   your Honor.

11              THE COURT:    Do you have any reason to think that he

12   was not planning to show up today?

13              MR. LaVERNE:    No, I do not.    I assumed he would be

14   here.

15              THE COURT:    Well, again, I will raise that with him

16   but our agenda is done and with that we are adjourned.              Thank

17   you very much.

18              (Adjourned)

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
